The Attorney General of Texas
                                          July        27,    1979

lARK WHITE
ittorney General


                   Honorable W. B. Anderson                         Opinion No. MW-34
                   Lamar County Auditor
                   Lamar County Courthouse                          Re: Authority of a county to pay
                   Paris, Texas                                     a former county judge for services
                                                                    rendered in acquiring right-of-way
                                                                    for the ‘county.

                   Dear Mr. Anderson:

                         You have requested our opinion regarding the authority of a county to
                   pay a former county judge for services rendered in acquiring right-of-ways
                   for the county. The county attorney has issued an opinion in thii matter
                   with which you disagree. We have asked that you provide us with the dates
                   of the various transactions, and our opinion is based on the narrative you
                   have provided.

                          You state that, on December 28, 1978, prior to the expiration of his
                   term, the county~judge of Lamar. County made an informal agreement with
                   each other member of the commissioners court. Under the terms of the
                   contract, the county judge would act as the agent for the county in squiring
                   parcels of land for a highway project. On January 8,1979, after the county
                   judge had left office, the commissioners court officially considered the
                   matter, but left it unresolved. On January 22,1979, the commissioners court
                   assigned all further duties in regard to obtaining rxht-of-way  to the county
                   attorney’s office.    Subsequently, the former county judge submitted his
                   claim for $l,SllO.OO for services rendered from January l-26. On April 9,
                   1979, the commissioners court, on the basis of the December 28 contract,
                   authorized a payment of $800.00 to the former judge. You ask a number of
                   questions regarding the validity of these actions.

                          Article 2340, V.T.C.S., requires that, upon entering the duties           of
                   office, a county judge and each member of the commissioners court

                              take a written oath that he will not be directly or
                              indirectly interested in any contract with, q claim
                              against, the county in which he resides. . . .

                   It has long been firmly established in this state that a contract between a
                   public official and the public body of which he is a member is contrary to



                                                 P-    101
* Honorable W. E. Anderson     -    Page Two    (NN-341



 public policy and therefore void, if the official has any personal pecuniary interest in the
 contract.    Bexar County v. Wentworth, 378 S.W.2d 126 (Tex. Civ. App. - San Antonio
 1964, writ refed n.r.e.); Starr County v. Guerra, 297 S.W.%d 379 (Tex. Civ. App. - San
 Antonio 1956, no writ); Meyers v. Walker, 276 S.W. 305 (Tex. Civ. App. - Eastland 1925,
 no writ). This office has said that the purpose of article 2340 is “to eliminate any conflicts
 of interest between the county and those who manage its fiscal affairs.”             Attorney
 General Opinion No. II*24 (19751. See Attorney General Opinions M-R40 (1972); WW-1406
 (1962). Even compelling circumstances are not sufficient to render such a contract lawful.
 Attorney General Opinions H-734, H-695 (1975). Since, under the circumstances you have
 described, the contract was entered into while the individual still occupied the office of
 county judge, we must conclude that it was void ab. initio. Such a contract may not be
 subsequently ratified, Limestone County v. Knox, 234 S.W. 131 (Tex. Civ. App. - Dallas
 1921, no writ), and thus,’ the $800.00 payment by the commissioners court on April 9,1979,
 on the basis of that contract, was invalid.

                                          SUMMARY

             Under the circumstances described, a commissioners court may not
             authorize payment to a former county judge for services rendered
             under a contract with the county entered into while the judge still
             occupied his office.




                                                MARK     WHITE
                                                Attorney General of Texas

 JOHN W. FAINTER, JR.
 First Assistant Attorney General

 TED L. HARTLEY
 Executive Assistant   Attorney General

 Prepared by Rick Gilpin
 Assistant Attorney General

 APPROVED:
 OPINION COMMITTEE

 C. Robert Heath, Chairman
 David B. Brocks
 Walter Davis
 Susan Garrison
 Rick Gilpin
 William G Reid
 Bruce Youngblood



                                           p.   102